DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are finally rejected under 35 U.S.C. 103 as being unpatentable over either Siong (2009/0260489).

    PNG
    media_image1.png
    272
    338
    media_image1.png
    Greyscale
[AltContent: arrow]Siong meets all of the limitations of claim 1, i.e., a fastener system comprising a fastener 100 having a head 102 with a recess 116, and a threaded shank 104, the recess defined by a series of three alternating lobes 122, 124, 126 and troughs 134, 144, 154 about a rotational axis Z-Z, each of the alternating lobes and troughs defined by in series an outer radius portion curved region at 132-152, a drive side transition leading edge defining 134-154 or trailing portion defining 170, 172, 174, an inner transition radius portions defined by 134, 144, 154, and a reverse drive portion portions defined by 128, 138, 148, the recess having a side wall defined by the outer radius portion with a taper angle [] from the rotational axis; and a driver 300 comprising a shaped tapered bit 304 defined by a series of three alternating lobes 310, 312, 314 and driver troughs Fig. 6 about the rotational axis, each of the alternating lobes and troughs defined by in series an outer radius portion Fig. 6, similar portions to that of the fastener, a drive side transition Fig. 6, similar portions to that of the fastener, an inner transition radius Fig. 6, similar portions to  that of the fastener, and a reverse drive portion Fig. 6, similar portions to that of the fastener, wherein 
    PNG
    media_image3.png
    279
    295
    media_image3.png
    Greyscale
each lobe has a tapering height and width with a substantially constant ratio of lobe width to lobe height Fig. 5, and wherein the driver lobes have a side wall defined by the outer radius portion with a taper angle relative to the rotational axis are slightly altered [0072], last line relative to the taper angle of the recess side wall Fig. 18, except for disclosing the tapered angle and explicitly disclosing a rotational axis of the driver not aligned with the rotational axis of the fastener wherein the driver has a sidewall with an outer radius that is less than that of the fastener.
Siong discloses in paragraph [0067] that for the tapered angle is set based on desired driving engagement and cam out requirements. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Siong by providing a 60 degree taper, in adapting the tool for a particular application (ease of insertion, cam out not as critical), requiring routine experimentations with predictable results. Regarding the non-aligned axes, it is also noted that for the embodiment of Figs. 17-18, the lobes of the driver are not identical in shape than that of the lobes for the fastener such that the driver is at least capable of turning the fastener in a tilted non-aligned position. Accordingly it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Siong with a taper angle less than a tapered angle of the recess for non-identical lobe shapes suggested for embodiment of Fig. 18 for ease of insertion of the bit into the 
Regarding claim 2, PA (prior art, Siong modified for the angle of taper and non-identical shape) meets the limitations, i.e., 308 dimensioned for a clearance fit [0053].
Regarding claim 3, PA meets the limitations, except for the taper angle, considered an obvious modification requiring routine experimentations with predictable results, as noted above depending on the workpiece and/or operational parameters.
Regarding claim 4, PA meets the limitations, except for the taper angle of the driver to be at least 10 degrees less than that of the recess. Siong discloses in paragraph [0053] that for desired driving engagement and depth of engagement, the drive side 308 may be altered slightly. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention by providing a driver with a taper of at least 10 degrees less than the taper angle of the fastener for desired operational parameters, requiring routine experimentations with predictable results.
Regarding claims 5 and 6, PA meets the limitations, i.e., substantially linear drive side transition Fig. 6 or linear drive side transition Fig. 18 which defines a drive angle. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention by providing a driver angle of at least 3 degrees in adapting for desired operational and/or workpiece parameters, requiring routine experimentations with predictable results.
Regarding claims 7, 8 and 10, PA meets the limitations, i.e., Figs. 6 and 17; paragraph [0051].
306 Fig. 8, except for the tip angle. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention by providing a tapered tip portion of about 140 degrees in adapting for desired operational and/or workpiece parameters, requiring routine experimentations with predictable results.
Regarding claims 11 and 12, PA meets the limitations, except for the disclosing the major thread diameter of the fastener. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, for a threaded fastener of about 9 millimeter in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image4.png
    328
    340
    media_image4.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (concave portion)][AltContent: textbox (catch portion)]Regarding claim 13, PA meets the limitations, except for the lift angle. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention by providing a lift angle of about 2 degrees, as suggested in paragraph [0047] in adapting for desired operational and/or workpiece parameters, requiring routine experimentations with predictable results.
Regarding claim 14, PA meets the limitations, i.e., Figs. 6 and 17, driving tool defining a concave portion bottom of the outer surface and a catch portion e.g. upper portion, the catch portion defines a reverse drive angle. Note that limitations from specification are not read into the claims. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,195,723. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-14 of prior U.S. Patent No. 10,195,723.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of copending Application No. 14/483,498 in view of prior art cited above. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-12, 14, 17-92 of copending Application No. 13/593,103 in view of prior art cited above. 
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
Referencing U.S. Patent No. 10,195,723, the reference claims recite for a fastener system reciting the limitations of the instant claims. It is clear that all of the elements of the instant application claims 2-14 are to be found in the reference claims 2-14. The instant application claims 2-14 are anticipated by the reference claims 2-14. The difference between the instant application claims and the reference claims is that the reference claims recites an additional element, i.e., first and second convex segments, first concave segment and the outer radius. Thus the invention of the reference claims 2-14 is in effect a “species” of the generic invention recited in the 
Regarding the reference co-pending applications, the reference claims noted above recite for a driver meeting the pending claims, except for that which is old (e.g., a corresponding fastener…) and within the knowledge of one of ordinary skill in the art in view of cited above, since combining prior art elements according to known methods yields predictable results.
Terminal Disclaimer
9.	Three terminal disclaimers filed on June 02, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applications 13/593,103, 14/483,438 and USP 10,195,723 have been reviewed and are NOT accepted for the reasons indicated below and made of record on 06/02/2021.
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TPs, along with another copy of the TPs, unless a TPs that is signed by the applicant.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed June 02, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Siong fails to disclose a fastener system wherein the rotational axis of the driver is not aligned with the rotational axis of the fastener and wherein the driver lobes have a side wall defined by the outer radius portion with a taper angle relative to the rotational axis less than to the taper angle of the recess side wall,  [0072], Fig. 18. For non-identical lobes, choosing a smaller angle for the driver (for ease of insertion into the recess of the fastener, or as alternative means of achieving the same results) would meet the claim as recited. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, choosing a tapered angle (size modification) is considered well within the knowledge of one of ordinary skill in the art and KSR reasoning, further since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ . 


    PNG
    media_image6.png
    175
    107
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    161
    166
    media_image7.png
    Greyscale
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Bondhus and Kloack disclosing offset axes drivers are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
June 18, 2021						Primary Examiner, Art Unit 3723